DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  In regards to claim 7, in lines 2, 3 and 4, the limitations “the first terminal” and “the second terminal” should be “the first power terminal” and “the second power terminal” in order to keep the claim language consistent, clear and antecedent basis.  Appropriate correction is required.

Double Patenting
4.	Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 5, 6, 8 and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shin et al. (US 20050218302).
Re claim 1: Shin teaches a photoelectric detection circuit (abstract, fig. 2 and 3), comprising a first sub-circuit (51) and a second sub-circuit (52), wherein the first sub-circuit (51) comprises a first photoelectric sensing element (Q1), and the second sub-circuit (52) comprises a second photoelectric sensing element (Q4), and an electrical characteristic of the first photoelectric sensing element (Q1) is substantially identical to an electrical characteristic of the second photoelectric sensing element (Q4) (paragraph 16-18, 66 and 75), and the second photoelectric sensing element (Q4) is shielded to prevent light from being incident on the second photoelectric sensing element (Q4) (shielded by BM, paragraph 66).

Re claim 5: Shin teaches the photoelectric detection circuit, wherein the first sub-circuit (51) further comprises a first switching element (Q3) and a first storage capacitor (C2), and the first switching element (Q3) is configured to control and output a first electrical signal generated by the first photoelectric sensing element (Q1), and the first storage capacitor (C2) is configured to store the first electrical signal (see fig. 2, paragraph 62, 65 and 66), and the second sub-circuit (52) further comprises a second switching element (Q6) and a second storage capacitor (C4), and the second switching element (Q6) is configured to control and output a second electrical signal generated by the second photoelectric sensing element (Q4), and the second storage capacitor (C4) is configured to store the second electrical signal (see fig. 2, paragraph 62, 65 and 66).
Re claim 6: Shin teaches the photoelectric detection circuit, further comprising a first power terminal (Vdd) and a second power terminal (Vdc), wherein a first terminal of the first photoelectric sensing element (Q1) is electrically connected to the first power terminal (Vdd) (see fig. 2), and a second terminal of the first photoelectric sensing element (Q1) is electrically connected to a first terminal of the first switching element 
Re claim 8: Shin teaches the photoelectric detection circuit, wherein an electrical characteristic of the first switching element (Q3) is substantially identical to an electrical characteristic of the second switching element (Q6), and an electrical characteristic of the first storage capacitor (C2) is substantially identical to an electrical characteristic of the second storage capacitor (C4) (paragraphs 65 and 66, sub circuit 51 and sub circuit 52 have the same characteristics).
Re claim 15: Shin teaches a photoelectric detector comprising at least one photoelectric detection circuit according to claim 1 (see fig. 2, 5 and 6).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20050218302) in view of Blomqvist et al. (US 20180098701).
Re claim 3: Shin teaches the difference circuit (55) (fig. 2 and 3) coupled to the first sub-circuit (51) and the second sub-circuit (52) (see fig. 2 and 3), wherein the difference circuit (55) is configured to perform a difference processing on a first output signal output by the first sub-circuit (51) and a second output signal output by the second sub-circuit (52) corresponding to each other (paragraph 69, see fig. 2 and 3), but does not specifically teach further comprising an amplification circuit coupled to the difference circuit, wherein the difference circuit is further configured to output a difference signal, and the amplification circuit is configured to receive the difference signal and perform an amplification processing on the difference signal. Blomqvist teaches an amplification circuit (403) coupled to a difference circuit (402), wherein the difference circuit (402) is further configured to output a difference signal (paragraph 72), and the amplification circuit (403) is configured to receive the difference signal and perform an amplification processing on the difference signal (paragraph 72 and 55). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an amplification circuit similar to Blomqvist with the circuitry of Shin in .
9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20050218302) in view of Chiba (US 20100141935).
Re claim 4: Shin teaches the second photoelectric sensing element (Q4) is shielded to prevent light from being incident on the second photoelectric sensing element (Q4) (shielded by BM, paragraph 66), but does not specifically teach wherein the second photoelectric sensing element is shielded to prevent light of a wavelength at least in a detection wavelength band of the second photoelectric sensing element from being incident on the second photoelectric sensing element. Chiba teaches wherein a second photoelectric sensing element (41b) is shielded to prevent light of a wavelength at least in a detection wavelength band of the second photoelectric sensing element (41b) from being incident on the second photoelectric sensing element (41b) (fig. 3, paragraph 23 and claim 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to block light in specific wavelength band providing for more accurate light measurements in desired wavelengths. 

10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20050218302) in view of Okamoto (US 20170365224).
Re claim 7: Shin teaches the photoelectric detection circuit, wherein the first terminal of the first photoelectric sensing element (Q1) is a first voltage terminal (Vdd), . 
11.	Claims 9, 11, 12, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20050218302) in view of Hirose et al. (US 20070278388).
Re claim 9: Shin teaches wherein the first sub-circuit (51) comprises a first photoelectric sensing element (Q1), and the second sub-circuit (52) comprises a second photoelectric sensing element (Q4) (fig. 2), but does not specifically teach the first and second photoelectric sensing elements are photodiodes. Hirose teaches wherein a first 
Re claims 11 and 16: Shin teaches the photoelectric detector comprising the photoelectric detection circuit (abstract, fig. 2 and 3), comprising the first sub-circuit (51) and the second sub-circuit (52), wherein the first sub-circuit (51) comprises the first photoelectric sensing element (Q1), and the second sub-circuit (52) comprises the second photoelectric sensing element (Q4), but does not specifically teach wherein the first sub-circuit and the second sub-circuit are provided on a same layer. Hirose teaches a first sub-circuit (716) and a second sub-circuit (817) are provided on a same layer (see fig. 1 and 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second sub-circuit of Shin provided on a same layer similar to Hirose in order to reduce the size of the circuit while being able to fit within a desired device providing for a photoelectric detection circuit with a compact design while maintaining efficient light detection. 
Re claims 12 and 17: Shin as modified by Hirose teaches the photoelectric detection circuit, further comprising a shading element (Shin, BM, Hirose, 806), wherein the shading element (Shin, BM, Hirose, 806) covers the second photoelectric sensing element (Shin, Q4, Hirose, 817) so that the light incident on the second photoelectric sensing element (Shin, Q4, Hirose, 817) is shielded (Shin, fig. 2, Hirose, fig. 10).
.
12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20050218302) in view of Chen et al. (US 20080239321) and Nakano et al. (US 6064069).
Re claim 10: Shin teaches wherein the first sub-circuit (51) comprises the first photoelectric sensing element (Q1), but does not specifically teach wherein the first sub-circuit further comprises a wavelength conversion element, and the wavelength conversion element is configured to convert incident light into light of the wavelength in a detection wavelength band of the first photoelectric sensing element. Chen teaches a first sub-circuit (24, 23, 22) further comprises a filter (27, 26, 25), and the filter passes incident light in light of the wavelength in a detection wavelength band of a first photoelectric sensing element (24, 23, 22) (see fig. 2, paragraph 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a filter on the first photoelectric sensing element of Shin similar to Chen in order to filter light in specific wavelength band providing for light measurements in desired wavelengths. Shin as modified by Chen does not specifically teach the filter is a wavelength conversion element. Nakano teaches the use of a wavelength conversion element (9), as a wavelength filter (see fig. 3), for converting into light of the wavelength in a detection wavelength band of a photoelectric sensing element (10) (fig. 3, col. 2, lines 52-60). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the filter on the first photoelectric sensing element of Shin as .

 Allowable Subject Matter
13.	Claims 13, 14, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 13, the prior art of record individually or in combination fails to teach the photoelectric detection circuit according to claim 1 as claimed, more specifically in combination with wherein the second photoelectric sensing element is shielded by the first photoelectric sensing element to prevent the light from being incident on the second photoelectric sensing element.
In regards to claim 14, the prior art of record individually or in combination fails to teach the photoelectric detection circuit according to claim 1 as claimed, more specifically in combination with further comprising a shading element, wherein the first sub-circuit is stacked with the second subcircuit, and the first sub-circuit is above the second subcircuit, and wherein the shading element is located between the first subcircuit and the second sub-circuit, and covers the second photoelectric sensing element so that the light incident on the second photoelectric sensing element is shielded.
as claimed, more specifically in combination with wherein the first sub-circuit is stacked with the second sub-circuit, and the first sub-circuit is above the second sub-circuit, and so that the light incident on the second photoelectric sensing element is shielded by the first subcircuit.
In regards to claim 19, the prior art of record individually or in combination fails to teach the photoelectric detector according to claim 15 as claimed, more specifically in combination with further comprising a shading element, wherein the first sub-circuit is stacked with the second subcircuit, and the first sub-circuit is above the second subcircuit, and wherein the shading element is located between the first subcircuit and the second sub-circuit, and covers the second photoelectric sensing element so that the light incident on the second photoelectric sensing element is shielded.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878